This petition was heard at the October Term, A.D. 1886, and again heard at this term on further evidence submitted by the petitioner as to her domicil.
The court is not satisfied that the petitioner had her domicil in this State for a year before the filing of her petition.
The new evidence consists mainly of her declarations, most of them unaccompanied by any act of which they were explanatory. Such declarations are entitled to little or no weight as evidence. Pickering v. Cambridge, 144 Mass. 244.